REQUIREMENT FOR UNITY OF INVENTION
Claims 1, 15, 27 and 33-49 are pending and subject to a restriction and/or election requirement.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim 1, drawn to an immunodeficient mouse genetically modified to comprise a gene encoding a variant of human a-1 antitrypsin (AAT) that comprises a lysine at position 342, relative to wild-type human AAT, has a reduced number of mouse hepatocytes compared to an immunodeficient mouse of the same type that does not express the variant human AAT, and is engrafted with at least human hepatocytes that express wild-type human AAT and human serum albumin.


Group II, claim(s) 15, 27 and 33-49, drawn to a method comprising administering to an immunodeficient genetically-modified mouse a molecular anti-hepatocyte agent, wherein the immunodeficient mouse comprises a gene encoding a variant of human a-1 antitrypsin (AAT) that comprises a lysine at position 342, relative to wild-type human AAT; and administering to the immunodeficient mouse human hepatocytes.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an immunodeficient mouse genetically modified to comprise a gene encoding a variant of human a-1 antitrypsin (AAT) that comprises a lysine at position 342, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang et al. (GENETIC DISORDERS AND METABOLIC LIVER DISEASE| VOLUME 23, SUPPLEMENT 1, S281, MAY 01, 2015).
Tang et al. teach  a transgenic mouse strain expressing a human PI*Z allele was crossed with the NOD-SCID-gamma chain knockout (NSG) strain to create a recipient strain (PI*Z-NSG) for human hepatocyte xenotransplantation. Tang notes that the “PI*Z allele” is a common missense mutation of E342K (glutamic acid is replaced by lysine at residue 342) which results in impaired secretion of AAT (see entire Abstract). The NSG mouse strain is identified as an immunodeficient mouse in para. 107 of the PgPub (US20190274290A1). 
Accordingly, the technical feature is not a special technical feature in view of Tang et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. The examiner can normally be reached Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632